Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 1 of 30 Page ID
                                 #:3423

 1   Daniel Lee Jacobson SBN 134978
     JACOBSON & ASSOCIATES
 2   1352 Irvine Blvd., Suite 205
     Tustin, CA 92780
 3   (714) 505-4872
     dlj@jacobsonlawyers.com
 4
     Attorneys for Defendants
 5   Michael Cohen & MCPC Holdings, LLC
 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             CENTRAL DISTRICT OF CALIFORNIA
10

11
      BEATBOX MUSIC PTY, LTD.,                               Case #: 2:17-cv-06108-MWF-JPR
12
                                                             Defendants Michael Cohen’s and
13           Plaintiff                                       MCPC Holdings, LLC’s
                                                             Memorandum of Points and
14    v.                                                     Authorities Supporting Their
                                                             Motion for Judgment on the
15                                                           Pleadings as to the 1st, 2nd, and
      LABRADOR ENTERTAINMENT,                                6th, Causes of Action, Fed. R. Civ.
16    INC. D/B/A SPIDER CUES MUSIC                           P. 12(c)
      LIBRARY, a California corporation;
17    NOEL PALMER WEBB, an individual;                       Date:                 11/16/20
      MICHAEL COHEN, an individual;                          Time:                 10:00 a.m.
18    LABRADOR ENTERTAINMENT,                                Courtroom:            5A
      LLC; MCPC HOLDINGS, LLC; WEBB                          Trial date:           11/30/21
19    FAMILY TRUST and DOES 1-20,
      inclusive,                                             Dist. Judge Michael W. Fitzgerald
20
             Defendant                                       Mag. Judge Jean P. Rosenbluth
21
                                                             Complaint Filed August 17, 2017
22   ///
23   ///
24   ///
25

26

27

28

                                                       -0-
       Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                          Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 2 of 30 Page ID
                                 #:3424

 1                                              TABLE OF CONTENTS
 2                                                                                                                     Page(s):
 3   TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i
 4

 5   TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii
 6   A.      Introduction . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 7           Meet and confer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 8   B.      Federal Rules of Civil Procedure 12(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 9   C.      The First Cause of Action, for “Breach of Contract” cannot stand . . . . . . 2
10           C.1. In order to allege a breach of contract, the plaintiff must allege – a breach
                  of contract. CACI 303 (4) & (5) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
11
             C.2. “Some jurisdictions use the third party beneficiary concept to find
12                ‘privity.’ [California] do[es] not believe this fiction is necessary.” Gilbert
                  Financial v. Steelform, 82 Cal. App. 3rd 65 n.5 (1978) . . . . . . . . . . . . . . 3
13
             C.3. “When there is no privity of contract, California law requires a showing
14                that a plaintiff relied on an alleged warranty.” Asghari v. Volkswagen
                  Group, 42 F. Supp. 3d 1306, 1334 (C.D. Cal. 2013.) . . . . . . . . . . . . . . . 4
15
             C.4. Conclusion as to the First COA, for “Breach of Contract” cannot stand .6
16
     D.      The Second Cause of Action for Breach of the Covenant of Good Faith and
17           Fair Dealing cannot stand against either MCPC or Mr. Cohen . . . . . . . . . 7
18           D.1. In order to allege a breach of contract the plaintiff must allege a contract.
                  CACI 303(1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
19
             D.2. In order to allege a breach of contract, the plaintiff must allege – a breach
20                of contract. CACI 303 (4) & (5) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
21           D.3. The 2nd COA for “Breach of the Implied Covenant of Good Faith and
                  Fair Dealing” is duplicative of the First Cause of Action for “Breach of
22                Contract”. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
23           D.4. California does not recognize Breach of the Covenant of Good Faith and
                  Fair Dealing as a tort. Foley v. Interactive Data Corp., 47 Cal.3d 654,
24                see 682-700 (1988); Guz v. Bechtel National, 24 Cal.4th 317, 352 (2000);
                  Cates Construction, Inc. v. Talbot Partners, 21 Cal.4th 28, 43 (1999);
25                Spinks v. Equity Residential Briarwood Apartments, 171 Cal. App. 4th
                  1004, 1054 (2009) [Bolding added.] . . . . . . . . . . . . . . . . . . . . 10
26
             D.5. Conclusion as to why the Second Cause of Action for Breach of the
27                Covenant of Good Faith and Fair Dealing cannot stand against MCPC
                  and against Mr. Cohen . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
28

                                                                 -i-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 3 of 30 Page ID
                                 #:3425

 1   E.    “[T]here is no such thing as a substantive alter ego claim at all: ‘A claim
           against a defendant, based on the alter ego theory, is not itself a claim for
 2         substantive relief, e.g., breach of contract or to set aside a fraudulent
           conveyance, but rather, procedural . . . .’” Ahcom, Ltd. v. Smeding, 623
 3         F.3d 1248, 1251 (9th Cir. 2010), citing and quoting Hennessey's Tavern, Inc.
           v. Am. Air Filter Co., 204 Cal. App. 3d 1351 (Ct. App. 1988). . . . . . . . 15
 4
           E.1      What constitutes a cause of action: . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 5
           E.2. Even as a legal theory “designed to suppl[y] an additional judgment
 6              defendant after liability exists,” Double Bogey, L.P. supra at p. 1052, the
                FAC’s alter ego allegations fail . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
 7
                    E.2.a.             Pleading allegations of fraud on “information and belief”. 16
 8
                    E.2.b.             The relaxation of the Rule 9(b) pleading with particularity
 9                                     rule does not apply . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
10                  E.2.c.            Even if the facts were within the Mr. Cohen’s peculiar
                                     knowledge, the information and belief fraud pleading
11                                    could not stand, because there is no “statement of
                                      facts upon which the belief is founded.” Wool, supra,
12                                    818 F.2d 1433, 1439 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
13         E.3. Conclusion re alter ego “cause of action” . . . . . . . . . . . . . . . . . . . . . . . 19
14
     F.    Conclusion: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                              -ii-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 4 of 30 Page ID
                                 #:3426

 1                                                TABLE OF AUTHORITIES
                                                                                                                                 Page(s)
 2                                                                 CASES
 3   Ahcom, Ltd. v. Smeding, 623 F.3d 1248 (9th Cir. 2010) . . . . . . . . . . . . . . . . . . . 15, 19
 4

 5   Ahcom, Ltd. v. Smeding, 623 F.3d 1248, 1251 (9th Cir. 2010), citing and quoting
 6   Hennessey's Tavern, Inc. v. Am. Air Filter Co., 204 Cal. App. 3d 1351 (Ct. App. 1988)
 7   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
 8

 9   Alexander v. City of Greensboro, 801 F. Supp. 2d 429 (S.D. Cal. 2016) . . . . . . . . . . 2
10

11   Applied Equipment Corp. v. Litton Saudi Arabia Ltd., 7 Cal.4th 503 (1994) . . . . n. 11
12

13   Ashcroft v. Iqbal, 556 U.S. 662, 278 (2009), quoting Bell Atl. Corp. v. Twombly, 550
14   U.S. 544, 570 (2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .14
15

16   Asghari v. Volkswagen Group, 42 F. Supp.3d 1306 (C.D. Cal. 2013) . . . . . . . . . 4, 5, 6
17

18   Brooks v. Caswell, 2015 U.S. Dist. LEXIS 118187, p. 9 (D.O. September 3, 2015) . . 2
19

20   Cates Construction, Inc. v. Talbot Partners, 21 Cal.4th 28 (1999) . . . . . 10, 12, 13, 14
21

22   Chubb Custom Inc. v. Space SYS./Loral, Inc., 710 F.3d 946 (9th Cir. 2013). . . . . . 14
23

24   Discover Prop. & Cas. Ins. Co. v. Blair, Case No. EDCV 13-00290, U.S. Dist. LEXIS
25   128029 at *25-29 (C.D. Cal. August 26, 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
26

27   Double Bogey, L.P. v. Enea, 794 F.3d 1047 (9th Cir. 2015) . . . . . . . . . . . . . 15, 16, 19
28

                                                                      -iii-
       Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                          Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 5 of 30 Page ID
                                 #:3427

 1   Drouet v. Moulton, 245 Cal. App. 2d 667 (1966) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
 2

 3   Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350 (2010) . . . . . . . . . . . . . . . . . . . 10
 4

 5   Foley v. Interactive Data Corp., 47 Cal.3d 654 (1988) . . . . . . . . . . . . . . 10, 12, 13, 14
 6

 7   Fred J. Smartley, Jr. 108 F.2d 603 (4th Cir. 1940) . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 8

 9   Freeman & Mills v. Belcher Oil, 11 Cal.4th 85 (1995) . . . . . . . . . . . . . . . . . . . . . . . 12
10   Gilbert Financial v. Steelform, 82 Cal. App. 3rd 65 (1978) . . . . . . . . . . . . . . . . . . . . . 3
11

12   Grand Fabrics Int’l v. Melrose Textile, Case No. 18-748, 2018 U.S. DIST. LEXIS
13   227592, at *3-4 (C.D. Cal. 2018), citing and quoting Levy v. State Farm Mutual
14   Automobile Ins. Co. 150 Cal. App. 4th 1, 5 (2007) . . . . . . . . . . . . . . . 2, 3, 5, 6, 8, n. 8
15

16   Guz v. Bechtel National, Inc., 24 Cal.4th 317 (2000) . . . . . . . . . . . . . . . . . . . . . . 10, 14
17

18   Hunter v. Up-Right 6 Cal.4th 1174 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
19

20   In Re Huffy Corp. Secs. Litig., 577 F.Supp. 2d 968 (S.D. Ohio, 2008) . . . . . . . . . . . 17
21

22   In re Toyota Motor Corp. Unintended Acceleration Mktg., Sales Practices, & Prod.
23   Liab. Litig., 754 F. Supp. 2d 114 (C.D. Cal. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
24

25   Indian Oasis-Baboquivari Unified Sch. Dist. No. 40 91 F.3d 1240 (9th Cir. 1995) . 10
26

27   Jackson v. Mayweather, 10 Cal. App. 5th 1240 (2017) . . . . . . . . . . . . . . . . . . . . . . . 11
28

                                                         -iv-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 6 of 30 Page ID
                                 #:3428

 1   Levy v. State Farm Mutual Automobile Ins. Co. 150 Cal. App. 4th 1 (2007) . . . . . . . . .
 2   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 5, 6, 8, n. 8
 3

 4   Messenger v. Anderson, 225 U.S. 436 (1912) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 5

 6   Morales v. Paschen Mgmt. Corp., Case No,. CV 19-2505-MWF, 2019 U.S. Dist.
 7   LEXIS 164857, p. 22 (C.D. July 9, 2019) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 20
 8

 9   Mosqueda v. Am. Honda Motor Co., 443 F. Supp. 3d. 1115 (C.D. Cal. 2020) . . . . . . .
10   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4, n. 2
11

12   Navarro v. Block, 250 F.3d 729 (9th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
13   Pharms. v. Corixa Corp., Case No. 01-1637, 2003 U.S. Dist. LEXIS 29274 *43 (S.D.
14   Cal. May 28, 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
15

16   Prince v. Pacific Gas & Electric, 45 Cal. 4th 1151. . . . . . . . . . . . . . . . . . . . 11, 12, n. 9
17

18   Rony v. Costa, 210 Cal. App. 4th 746 (2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
19

20   Rossmoor Sanitation, Inc. v. Pylon, Inc., 13 Cal. 3d 622 (1975) . . . . . . . . . . . . . 11, 12
21

22   Shins v. Laytonville Unified School Dist., Case No. No. 93-16096, 1995 U.S. App.
23   LEXIS 2493 *10 (1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
24

25   Skrbina v. Fleming Companies, 45 Cal. App.4th 1353 (1986) . . . . . . . . . . . 15, 16, 19
26

27

28   Snyder v. TAMKO Bldg. Prod., Inc., No. 1:15-CV-01892-TLN-KJN, 2019 U.S. Dist.

                                                                      -v-
       Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                          Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 7 of 30 Page ID
                                 #:3429

 1   LEXIS 169378, 2019 WL 4747950, at *7 (E.D. Cal. Sept. 30, 2019) . . . . . . . . . . . . . 3
 2

 3   Solid 21, Inc. v. Breitling USA, Inc., 512 Fed. Appx. 685 (9th Cir. 2013) . . . . . . . . . . 2
 4

 5   Spinks v. Equity Residential Briarwood Apartments, 171 Cal. App. 4th 1004 (2009) . .
 6   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 12, 13, 14
 7

 8   Spinks v. Equity Residential Briarwood Apartments, 171 Cal. App. 4th 1004, 1054
 9   (2009), citing and quoting Cates Construction, Inc. v. Talbot Partners, 21 Cal. 4th 28,
10   43 (1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, n. 4
11

12   Stop Loss Ins. v Brown & Toland Medical Group, 143 Cal App. 4th 1036 (2006) . . 12
13

14   Tameny v. Atlantic Richfield Co. 27 Cal.3d 167 (1988) . . . . . . . . . . . . . . . . . . . . . . .13
15

16   United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047 (9th Cir.
17   2011) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 8
18

19   Vess v. Ciba-Geigy Corp.,USA, 317 F.3d 1097, 1106 (9th Cir. 2003), citing Cooper v.
20   Pickett, 137 F.3d 616, 627 (9th Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17, 18
21

22   Wady v. Provident Life and Accident Ins. Co. of Am. 216 F. Supp. 2d 1060, 1066 (C.D.
23   2002) (quoting Mesler v. Bragg Mgmt. Co. 39 Cal.3d 290, 300 (1985) . . . . . 16
24

25   Wool v. Tandem Computers, 818 F.2d 1433 (9th Cir. 1986) . . . . . . 17, 18, n. 16, n. 19
26

27   Zatkin v. Primuth, 551 F.Supp. 39 (S.D. Cal. 1982) . . . . . . . . . . . . . . . . . . . . . . . . . . 16
28

                                                                    -vi-
       Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                          Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 8 of 30 Page ID
                                 #:3430

 1                                                               RULES
 2   Federal Rule of Civil Procedure 9(b) . . . . . . . . . . . . . . . . 16, 17, 18, 20, 21, n.16, n.18
 3   Federal Rule of Civil Procedure 11 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 4   Federal Rule of Civil Procedure 12(b)(6) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 5, 8
 5   Federal Rule of Civil Procedure 12(c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 2, 8, n. 7
 6   Federal Rule of Civil Procedure 56 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 7

 8                                CALIFORNIA CIVIL JURY INSTRUCTIONS
 9   CACI 303 (1) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
10   CACI 303 (4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 7
11   CACI 303 (5) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 3, 7
12

13                                                         DICTIONARY
14   Dictionary.com, at https://www.dictionary.com/browse/essential . . . . . . . . . . . . . . . 6
15   Dictionary.com, at https://www.dictionary.com/browse/element?s=t. . . . . . . . . . . . . 6
16

17                                                    PRACTICE GUIDES
18   5 C. Wright & A. Miller, Federal Practice and Procedure § 1298, at 416 & n.94
19   (1969) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
20   5 Wright & Miller, § 1298, at 416 & n.95 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
21
     Gossman, Lewis “John N. Pomeroy (2008)” Yale Biographical Dictionary of
22   American Law, Roger K. Newman, ed. 2008. . . . . . . . . . . . . . . . . . . . . . . . . . . . . n. 14
23

24

25

26

27

28

                                                                    -vii-
       Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                          Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 9 of 30 Page ID
                                 #:3431

 1         Comes now Defendants Michael Cohen (“Mr. Cohen”) and MCPC Holdings,
 2   LLC (“MCPC”) to move for a Judgment on the Pleadings pursuant to Fed. R. Civ.
 3   Proc. 12(c).
 4         A.       Introduction
 5         The operative complaint is Plaintiff Beatbox Music Pty, LTD’s (“Beatbox”)
 6   First Amended Complaint (“FAC”). This motion addresses the 1st, 2nd, and 6th
 7   Causes of Action (“COA”)s as those COAs are alleged against Mr. Cohen or Mr.
 8   Cohen and MCPC.
 9         This case was filed under diversity jurisdiction. (FAC 3:14-17); and, the FAC
10   alleges that the parties had agreed that California law would apply. (FAC 3:18-20.)
11   Thus, California substantive law applies.
12                  Meet and confer
13         On 09/25/20 Mr. Cohen’s and MCPC’s attorney, Dan Jacobson, wrote to
14   Beatbox’s attorney, Heather Blaise, in order to meet and confer in an attempt to
15   resolve this matter informally. That 09/25/20 letter asked for a response within 10
16   days. Exhibit “A” to Declaration of Dan Jacobson. On 10/05/20 Mr. Jacobson emailed
17   Ms. Blaise to point out a non-substantive typo in his previous letter; to say that the
18   contemplated motion for judgment on the pleadings would not address the remedial
19   7th and 8th COAs; and, to extend the response to 10/07/20. Exhibit “B” to
20   Declaration of Dan Jacobson, pp. 2-3.
21         Ms. Blaise responded to Mr. Jacobson’s email on 10/05/20, with an email
22   asking, “What time are you able to speak tomorrow?” Exhibit “C”, p. 2 to Declaration
23   of Dan Jacobson. The two lawyers spoke on the phone on 10/06/20. A confirmatory
24   email re that conversation is Exhibit “C”, p. 1. Ms. Blaise threatened a Rule 11
25   motion, because there had previously been a Fed. R. Civ. P. 56 motion. Mr. Jacobson
26   pointed out that the basis for a Fed. R. Civ. P. 12(c) motion is completely different
27   from that for a Rule 56 motion. See Navarro v. Block, 250 F.3d 729, 733 (9th Cir.
28   2001). The matter did not informally resolve.

                                                      -1-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 10 of 30 Page ID
                                  #:3432

 1          B.      Federal Rules of Civil Procedure 12(c)
 2          Fed. R. Civ. P. 12(c) states, “After the pleadings are closed—but early enough
 3   not to delay trial—a party may move for judgment on the pleadings.”
 4          “A motion for judgment on the pleadings pursuant to Federal Rule of Civil
 5   Procedure 12(c) is analyzed under the same standard as a motion to dismiss for failure
 6   to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Alexander v. City of
 7   Greensboro, 801 F. Supp. 2d 429, 433 (S.D. Cal. 2016). “Because Rule 12(c) and
 8   Federal Rule of Civil Procedure 12(b)(6) are ‘functionally identical,’ courts must
 9   apply ‘the same standard of review’ to both motions. United States ex rel. Cafasso v.
10   Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011).” Brooks v.
11   Caswell, Case No. 3:14-cv-01232, 2015 U.S. Dist. LEXIS 118187, p. 9 (D.O.
12   September 3, 2015.)
13          In other words, a 12(c) motion (as well as a 12(b)(6) motion) tests “the
14   adequacy of the pleadings.” Solid 21, Inc. v. Breitling USA, Inc., 512 Fed. Appx. 685,
15   687 (9th Cir. 2013). In this motion the adequacy the FAC’s 1st, 2nd, and 6th COAs is
16   tested; and, they fail.
17          C.      The First Cause of Action, for “Breach of Contract” cannot stand
18                  C.1. In order to allege a breach of contract, the plaintiff must allege – a
                         breach of contract. CACI 303 (4) & (5)
19
            “‘Facts alleging a breach, like all essential elements of a breach of contract
20
     cause of action, must be pleaded with specificity.’” Grand Fabrics Int’l v. Melrose
21
     Textile, Case No. 18-748, 2018 U.S. DIST. LEXIS 227592, at *3-4 (C.D. Cal. 2018),
22
     citing and quoting Levy v. State Farm Mutual Automobile Ins. Co. 150 Cal. App. 4th
23
     1, 5 (2007).
24
     ///
25
     ///
26
     ///
27

28

                                                       -2-
       Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                          Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 11 of 30 Page ID
                                  #:3433

 1         The FAC does not specifically, or even generally, allege that Mr. Cohen
 2   breached a contract. Thus the 1st COA – for Breach of Contract – cannot lie. CACI
 3   303(4) & (5).1
 4                 C.2. “Some jurisdictions use the third party beneficiary concept to find
                        ‘privity.’ [California] do[es] not believe this fiction is necessary.”
 5                      Gilbert Financial v. Steelform, 82 Cal. App. 3rd 65 n.5 (1978)
 6         Beatbox alleges that it is a 3rd party beneficiary to a 02/14/08 Mr.
 7   Cohen/Labrador, Inc. contract. (FAC 4:11-12.)
 8         The FAC has no allegation of privity between Mr. Cohen and Beatbox re the
 9   02/14/08 Mr. Cohen/Labrador, Inc. contract. This demonstrates that there was no
10   privity. “‘Facts alleging a breach, like all essential elements of a breach of contract
11   cause of action, must be pleaded with specificity.’” Grand Fabrics Int’l v. Melrose
12   Textile, Case No. 18-748, 2018 U.S. DIST. LEXIS 227592, at *3-4 (C.D. Cal. 2018),
13   citing and quoting Levy v. State Farm Mutual Automobile Ins. Co. 150 Cal. App. 4th
14   1, 5 (2007). [Italics added.] That privity is not pleaded demonstrates that none existed
15   between Beatbox and Mr. Cohen.
16         However, modernly there does not have to be privity in order for Beatbox to
17   make a 3rd party beneficiary claim. Gilbert Financial, supra, at n. 5.
18         In March of 2020 this court dubbed the concept described in above in Gilbert
19   Financial, supra, as the “third-party beneficiary exception” to the rule of privity.
20   Mosqueda v. Am. Honda Motor Co., 443 F. Supp. 3d. 1115, 1128 (C.D. Cal. 2020).
21   This court acknowledged that, “California district courts are split on the application of
22   the third party beneficiary exception to the rule of privity,” citing and quoting Snyder
23   v. TAMKO Bldg. Prod., Inc., Case No. 1:15-CV-01892-TLN-KJN, 2019 U.S. Dist.
24   LEXIS 169378, 2019 WL 4747950, at *7 (E.D. Cal. Sept. 30, 2019). But, this court
25   went on to say, that ‘“the clear weight of authority compels a conclusion that where
26     1
              Please do not be confused by the body of the FAC’s occasional mislabeling of the exhibits. On
27            04/03/20, via Dkt. 147, the Court ordered that the parties’ stipulation, Dkt. 146, which contained
              and named Exhibits A-C, be deemed attached to the FAC. Pursuant to that stipulation, Exhibit “A”
28            is the 02/14/08 Mr. Cohen/Labrador, Inc. contract; Exhibit “B” is the 2009 Labrador, Inc./Beatbox
              contract; and, Exhibit “C” is a 2014 amendment to the Labrador, Inc./ Beatbox Contract.

                                                            -3-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 12 of 30 Page ID
                                  #:3434
     plaintiffs successfully plead third-party beneficiary status, they successfully plead a
 1
     breach of implied warranty claim,”’ citing and quoting In re Toyota Motor Corp.
 2
     Unintended Acceleration Mktg., Sales Practices, & Prod. Liab. Litig., 754 F. Supp. 2d
 3
     1145, 1184 (C.D. Cal. 2010). The Mosqueda Court applied the third party beneficiary
 4
     exception equally to both an implied warranty and to an express warranty. Mosqueda,
 5
     supra, 1128-1129.2
 6
                   C.3. “When there is no privity of contract, California law requires a
 7                      showing that a plaintiff relied on an alleged warranty.” Asghari v.
                        Volkswagen Group, 42 F. Supp. 3d 1306, 1334 (C.D. Cal. 2013.)
 8
           As will be seen, no reliance is alleged; and, under the facts pleaded and not
 9
     pleaded in this case, reliance is an essential element, which must be alleged.
10
           “A warranty is a promise that a proposition of fact is true.” Fred J. Smartley, Jr.
11
     108 F.2d 603, 606. (4th Cir. 1940). “[U]nder California law [an express warranty is]
12
     an affirmation of fact or promise or a description of the [subject of the contract]”
13
     Mosqueda, supra 443 F. Supp. 3d 1115, 1129 (C.D. Cal. 2020). [Internal quotation
14
     marks and citation omitted.]
15
           Beatbox has alleged that Mr. Cohen made the following affirmations of fact in
16
     the 02/14/08 Mr. Cohen/Labrador, Inc. contract, “Defendant Cohen represented and
17
     warranted that all musical compositions were his ‘sole, exclusive and original work’
18
     and that they did not ‘infringe upon or violate the copyrights or any other rights
19
     whatsoever of any person, firm, or entity.’” (FAC 8:9-15.)3
20
           There is no allegation anywhere in the FAC that Beatbox ever relied on
21
     anything in the 02/14/08 Mr. Cohen/Labrador, Inc. contract, including the alleged
22

23
       2
              But, please note that as to the express warranty, this court required reliance on that warranty. See
24            Mosqueda, supra, at 1129.
       3
25            It is true that Beatbox alleges a 2009 contract with Labrador, Inc., wherein Labrador, Inc. is
              alleged to have warranted that which is similar to what Mr. Cohen warranted to Labrador. (FAC
26            9:1-4.) But, there is no allegation that Mr. Cohen was not at all involved in the 2009 Labrador,
              Inc./Beatbox contract.
27
              [Please do not be confused by FAC 9:4's direction to “See Exhibit A.” That exhibit is the 2008 Mr.
28            Cohen/Labrador, Inc. contract. Please see footnote 1 of this memorandum for a full explanation of
              Beatbox’s typo.]

                                                              -4-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 13 of 30 Page ID
                                  #:3435
     warranties. To the contrary, the FAC alleges (1) that Beatbox is an Australian
 1
     company, FAC p. 7:17; (2) that Mr. Cohen is a “citizen[] of California,” FAC p. 3:16;
 2
     and, (3) that Beatbox contracted with Labrador, Inc., FAC p. 4:18.
 3
           It is true that (1), (2), and (3) do not demonstrate that Beatbox did not plead
 4
     reliance on the 02/14/08 Mr. Cohen/Labrador, Inc. contract’s alleged warranties
 5
     (although they may provide some inferences of physical and figurative distance
 6
     between Mr. Cohen and Beatbox). What does demonstrate conclusively that Beatbox’s
 7
     FAC does not plead that Beatbox relied on the 02/14/08 Mr. Cohen/Labrador, Inc.
 8
     contract’s alleged warranties is simply this – Beatbox’s FAC does not plead that
 9
     Beatbox relied on the 02/14/08 Mr. Cohen/Labrador, Inc. contract’s alleged
10
     warranties.
11
           “‘Facts alleging a breach, like all essential elements of a breach of contract
12
     cause of action, must be pleaded with specificity.’” Grand Fabrics Int’l v. Melrose
13
     Textile, Case No. 18-748, 2018 U.S. DIST. LEXIS 227592, at *3-4 (C.D. Cal. 2018),
14
     citing and quoting Levy v. State Farm Mutual Automobile Ins. Co. 150 Cal. App. 4th
15
     1, 5 (2007). [Bolding added.]
16
           The question is whether reliance on warranties is an “essential element[].”
17
     Asghari v. Volkswagen Group, supra answers that question with a firm “yes.”
18
           Asghari v. Volkswagen Group was a ruling on a Fed. R. Civ. P. 12(b)(6) motion
19
     to dismiss. Asghari, supra 42 F. Supp. 3d 1306, 1313. In that warranty case there was
20
     no privity and none was pleaded. Asghari, supra 42 F. Supp. 3d 1306, 1334-1335;
21
     and, “[t]he complaint d[id] not allege that any plaintiff relied on the express
22
     warranty.” Consequently, the court conclude[d] that plaintiffs have failed to state a
23
     claim for breach of express warranty under California law.” Asghari, supra 42 F.
24
     Supp. 3d 1306, 1335. [Bolding added.] So, in a breach of contract cause of action, in
25
     which the res is an alleged breach of warranty, when no privity is pleaded, reliance
26
     must be pleaded. “When there is no privity of contract, California law requires a
27

28

                                                      -5-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 14 of 30 Page ID
                                  #:3436
     showing that a plaintiff relied on an alleged warranty.” Asghari, supra 42 F. Supp. 3d
 1
     1306, 1334.
 2
           Further, in order to understand the plain meaning of a phrase, it is appropriate
 3
     for a Court to “break[] [the phrase] down into its constituent parts,” and to use an
 4
     ordinary dictionary to define each non-technical word, then to put those “constituent
 5
     parts” together. Pharms. v. Corixa Corp., Case No. 01-1637, 2003 U.S. Dist. LEXIS
 6
     29274 *43 (S.D. Cal. May 28, 2003), see also Discover Prop. & Cas. Ins. Co. v. Blair,
 7
     Case No. EDCV 13-00290, U.S. Dist. LEXIS 128029 at *25-29 (C.D. Cal. August 26,
 8
     2014).
 9
           “Essential” means “absolutely necessary, indispensable.” Dictionary.com, at
10
     https://www.dictionary.com/browse/essential. “Element” means “a component.”
11
     Dictionary.com, at https://www.dictionary.com/browse/element?s=t.
12
           Thus “essential element” means an indispensable component. Reliance on a
13
     warranty is a requirement for breach, when there is no privity, Asghari, supra 42 F.
14
     Supp. 3d 1306, 1334; that reliance, that element, is an indispensable component to a
15
     breach cause each of warranty of action. Id. Reliance on the alleged warranty is an
16
     “essential element.” Thus, it must be pleaded. Grand Fabrics Int’l v. Melrose Textile,
17
     Case No. 18-748, 2018 U.S. DIST. LEXIS 227592, at *3-4 (C.D. Cal. 2018), citing
18
     and quoting Levy v. State Farm Mutual Automobile Ins. Co. 150 Cal. App. 4th 1, 5
19
     (2007).
20
           Because the FAC does not allege that Beatbox relied-on the subject warranties
21
     the 1st COA for breach of contract must be dismissed.
22
                   C.4. Conclusion as to the First COA, for “Breach of Contract” cannot
23                      stand
24         So, (1) In order to allege a breach of contract, the plaintiff must allege – a
25   breach of contract. Because there is no breach alleged against Mr. Cohen, the Breach
26   of Contract cause of action against him must be dismissed. (2) Beatbox never alleged
27   privity with Mr. Cohen. (3) Lack of privity does not prevent a 3rd party beneficiary
28   claim. (4) A 3rd party beneficiary claim that lacks an allegation of privity must

                                                      -6-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 15 of 30 Page ID
                                  #:3437
     allege reliance on any warranty allegedly breached. (5) The FAC never alleges that
 1
     Beatbox ever relied on any warranty allegedly given by Mr. Cohen.
 2
               Thus, the 1st COA for Breach of Contract must be dismissed. No breach is
 3
     alleged; No privity is alleged; When there is no privity, reliance on an allegedly
 4
     breach warranty must be pleaded – No such reliance is pleaded.
 5
               D.     The Second Cause of Action for Breach of the Covenant of Good
 6                    Faith and Fair Dealing cannot stand against either MCPC or Mr.
                      Cohen
 7
               MCPC urges dismissal of the 2nd COA on two grounds (1) There is no
 8
     allegation that MCPC entered a contract, with anyone; (2) There is no allegation that
 9
     MCPC breached a contract.
10
               Both MCPC and Mr. Cohen urge dismissal of the 2nd COA on three grounds.
11
     Those grounds are stated in the alternative. (1) There is no breach alleged against
12
     either MCPC or Mr. Cohen; (2) The 2nd COA is duplicative of the 1st COA; (3) The
13
     2nd COA is pleaded as a tortious breach of the implied covenant of good faith and fair
14
     dealing. California does not recognize a tort of breach of the implied covenant.4
15
                      D.1. In order to allege a breach of contract the plaintiff must allege a
16                         contract. CACI 303(1)
17             In order to breach a covenant, implied or otherwise, there must be a contract.
18   See CACI 303(1). The FAC does not allege that MCPC had a contract – with anyone.
19   In fact, the FAC alleges that MCPC was created on 06/19/17 (FAC 3:1), years after
20   the creation of any contract alleged in the FAC Thus, the 2nd COA must be dismissed
21   as to MCPC.
22   ///
23

24

25

26         4
                 “The California Supreme Court ‘recognizes only one exception to the general rule [that an action
27               for breach of the implied covenant of good faith and fair dealing does not sound in tort]: tort
                 remedies are available for a breach of the covenant in cases involving insurance policies.’” Spinks
28               v. Equity Residential Briarwood Apartments, 171 Cal. App. 4th 1004, 1054 (2009), citing and
                 quoting Cates Construction, Inc. v. Talbot Partners, 21 Cal. 4th 28, 43 (1999).

                                                                -7-
       Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                          Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 16 of 30 Page ID
                                  #:3438
                    D.2. In order to allege a breach of contract, the plaintiff must allege – a
 1                       breach of contract. CACI 303 (4) & (5)
 2         “‘Facts alleging a breach, like all essential elements of a breach of contract
 3   cause of action, must be pleaded with specificity.’” Grand Fabrics Int’l v. Melrose
 4   Textile, Case No. 18-748, 2018 U.S. DIST. LEXIS 227592, at *3-4 (C.D. Cal. 2018),
 5   citing and quoting Levy v. State Farm Mutual Automobile Ins. Co. 150 Cal. App. 4th
 6   1, 5 (2007).
 7         The FAC does not specifically, or even generally, allege that MCPC or Mr.
 8   Cohen breached a contract. When examining a complaint under Fed. R. Civ. P.
 9   12(b)(6), a court must examine the complaint as a whole, See Shins v. Laytonville
10   Unified School Dist., Case No. 93-16096, 1995 U.S. App. LEXIS 2493 *10 (1995);
11   and, thus the same is true for an examination under Fed. R. Civ. P. 12(c). See United
12   States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 (9th Cir.
13   2011).
14         The statement at FAC 10:10-12, stating that “Defendants,” committed bad faith
15   cannot be true as to Mr. Cohen or MCPC. [Underscoring added.] The FAC alleges that
16   MCPC was created on 06/19/17 (FAC 2:27-3:1), many years after any contract alleged
17   in the FAC was entered by anyone. Thus, MCPC cannot be a party to any alleged
18   contract; thus, MCPC could not have breached any alleged contractual covenant.
19         As to both MCPC and Mr. Cohen, there simply is no breach alleged,
20   notwithstanding FAC 10:10-12's facial allegation that “Defendants acted in bad faith
21   by sending Musical Compositions . . . [to] third parties:” The FAC alleges only two
22   substantive contracts, the 02/08/14 contract between Mr. Cohen and Labrador, Inc.
23   whereby Mr. Cohen would provide certain of his compositions to Labrador, Inc.,
24   Exhibit “A” to the FAC; and, a 2009 contract between Labrador, Inc. and Beatbox,
25   whereby Beatbox would be “Sub-Publisher” to “Publisher” Labrador, Inc., for
26   “Australia, New Zealand, [and] Fiji.” (FAC, Exhibit “B”, p. 1.)5
27
       5
28            Please see this memorandum at footnote 1, supra, in order to not be confused by FAC’s occasional
              mislabeling of exhibits.

                                                           -8-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 17 of 30 Page ID
                                  #:3439
           Under the Labrador, Inc./Beatbox contract, Labrador, Inc. would provide to
 1
     Beatbox the music contained in Labrador, Inc.’s library. (FAC, Exhibit “B”, p. 1.) As
 2
     the exhibits show, only Labrador, Inc. is alleged to have sent any music to Beatbox.
 3
     Similarly, the FAC pleads, “Labrador periodically sent music to Beatbox for use by
 4
     Beatbox consistent with the 2009 Agreement.” (FAC 5:10-11.) [Bolding added.]
 5
     Labrador, not Mr. Cohen or the then yet-to-exist MCPC.
 6
           Thus, the 2nd COA cannot lie as against MCPC and Mr. Cohen.
 7
           Alternatively,
 8
                   D.3. The 2nd COA for “Breach of the Implied Covenant of Good Faith
 9                      and Fair Dealing” is duplicative of the First Cause of Action for
                        “Breach of Contract”
10
           The law of the case doctrine “expresses the practice of courts generally to
11
     refuse to reopen what has been decided.” Messenger v. Anderson, 225 U.S. 436, 444
12
     (1912). The Court granted Labrador, Inc.’s Fed. R. Civ. P. 12(b)(6) motion to dismiss
13
     the 2nd COA for Breach of the Implied Covenant of Good Faith and Fair Dealing
14
     “because it is duplicative of Beatbox’s breach of contract claim,” Dkt. 157, p. 28. The
15
     2nd COA’s allegations against MCPC and Mr. Cohen are the exact same as those
16
     which are alleged against Labrador, Inc., “Defendants acted in bad faith . . . .” FAC
17
     10:10-12 [underscoring added].
18
           If the 2nd COA is duplicative of the 1st COA as to Labrador, Inc., then it has to
19
     be so as to MCPC and Mr. Cohen, because the relevant allegations against Labrador
20
     and against MCPC and Mr. Cohen are essentially identical; e.g., the FAC alleges a
21
     contractual relationship with Labrador, Inc. (FAC, 10:3-5), and a contractual
22
     relationship with Mr. Cohen, albeit a 3rd party beneficiary relationship contractual
23
     relationship. (FAC, 4:11-12.)
24
           Thus, the 2nd COA must be dismissed as to both MCPC and Mr. Cohen.
25
           Alternatively:
26

27

28

                                                      -9-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 18 of 30 Page ID
                                  #:3440
                   D.4. California does not recognize Breach  of the Covenant of Good
 1                      Faith and Fair Dealing as a tort.6 Foley v. Interactive Data Corp.,
                        47 Cal.3d 654, see 682-700 (1988); Guz v. Bechtel National, 24
 2                      Cal.4th 317, 352 (2000); Cates Construction, Inc. v. Talbot
                        Partners, 21 Cal.4th 28, 43 (1999); Spinks v. Equity Residential
 3                      Briarwood Apartments, 171 Cal. App. 4th 1004, 1054 (2009)
                        [Bolding added.]
 4

 5         As the Court pointed out in ruling on Labrador, Inc.’s Motion to Dismiss, “[A]n
 6   implied covenant claim can be asserted outside of the insurance context because the
 7   covenant is implied into every contract by law. Durell[] [v. Sharp Healthcare,] 183
 8   Cal. App. 4th [1350,] at 1369 [(2010)].” Dkt. 157, p. 22. In bringing its motion to
 9   dismiss Labrador, Inc. did not discuss the damages sought by Beatbox in its breach of
10   the implied covenant COA, and how those sought damages can color the COA itself.
11   Thus, the Court did not have occasion to discuss such in its ruling. Courts are not
12   bound by a prior decision concerning an issue that was not raised or decided. See
13   Indian Oasis-Baboquivari Unified Sch. Dist. No. 40 91 F.3d 1240, 1249 (9th Cir.
14   1995).
15         The damages for which a cause of action prays, can assist in defining that cause
16   of action. For instance, a supposed cause of action that prays for punitive damages
17   probably at least demonstrates an attempt to bring a tort cause of action, otherwise
18   there would be no prayer for punitive damages. Thus, if the 2nd COA for Breach of
19   the Implied Covenant of Good Faith and Fair Dealing prays for tort damages, that
20   COA is probably at least an attempt to allege a tort cause of action. This deserves
21   examination.
22         The 2nd COA for Breach of the Implied Covenant of Good Faith and Fair
23   Dealing does indeed pray for tort remedies. Specifically, it prays for “bad faith
24   reputational damages and financial damages as a result of third party lawsuits and
25   claims.” (FAC 10:15.) [Italics added.] “Bad faith” and “reputational” damages not
26   only evoke thoughts of tort damages, according to California’s courts they are tort
27

28     6
              Except in certain insurance cases.

                                                     -10-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 19 of 30 Page ID
                                  #:3441
     damages. Since such tort damages are indicative of what used to be a cognizable
 1
     California tort, that Beatbox is probably attempting to bring a tort action should not
 2
     be ignored.
 3
           As for “bad faith reputational damages,” those are tort damages by definition.
 4
     See e.g. Jackson v. Mayweather, 10 Cal. App. 5th 1240, 1260 (2017) [“reputational
 5
     injuries” (and thus apparently the damages flowing therefrom) can be caused by the
 6
     tort of libel]; Rony v. Costa, 210 Cal. App. 4th 746, 756 (2012) [likening reputational
 7
     damages to emotional damages (which are tort in nature);] Drouet v. Moulton, 245
 8
     Cal. App. 2d 667, 672 ( 1966) [injury to the “reputation” of a business begets tort
 9
     damages].7
10
           As for “bad faith . . . financial damages as a result of third party lawsuits and
11
     claims,” that’s an indemnity allegation. Indemnity “may be defined as the obligation
12
     resting on one party to make good a loss or damage another party has incurred.”
13
     Rossmoor Sanitation, Inc. v. Pylon, Inc., 13 Cal. 3d 622, 628 (1975) “[T]here are only
14
     two basic types of indemnity: express indemnity and equitable indemnity.” Prince v.
15
     Pacific Gas & Electric, 45 Cal. 4th 1151, 1157. Beatbox never claims in its FAC that
16
     it has the right to express indemnity under the only contract of which Mr. Cohen is a
17
     party, that is the 02/14/08 Mr. Cohen/Labrador, Inc. contract.8 What’s left is equitable
18
     indemnity. “It is well settled in California that equitable indemnity [sounds in] tort.”
19
     Stop Loss Ins. v Brown & Toland Medical Group, 143 Cal. App. 4th 1036, 1040
20

21     7
              In Mr. Cohen’s previous Motion for Partial Summary Judgment (“MPSJ”), the substantive portion
22            of Beatbox’s 2nd COA (i.e. the non-damages elements of a contract) was treated as a contract
              cause of action that names the duty in its title. But, in this Fed. R. Civ. P. 12(c) motion, which tests
23            the legal sufficiency of a COA, that the 2nd COA prays for tort damages, must be addressed.
              While those damages were not at issue in the MPSJ, they are axiomatically at issue in this 12(c)
24            motion. The type of damages sought can go a long way in categorizing the subject cause of action.
              For instance, a cause of action that prays for punitive damages should sound in tort. In this case, a
              cause of action that prays for tort damages should also sound in tort.
25
       8
              ‘“Facts alleging a breach, like all essential elements of a breach of contract cause of action, must
26            be pleaded with specificity.’” Grand Fabrics Int’l v. Melrose Textile, Case No. 18-748, 2018 U.S.
              DIST. LEXIS 227592, *3-4 (C.D. Cal. 2018), citing and quoting Levy v. State Farm Mutual
27            Automobile Ins. Co. 150 Cal. App. 4th 1, 5 (2007). While in FAC pars. 16, 42, & 52. Beatbox
              alleges that there is an indemnity clause in the 02/14/08 contract, it doesn’t allege that Beatbox is a
28            beneficiary of such.

                                                              -11-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 20 of 30 Page ID
                                  #:3442
     (2006). “[I]mplied indemnity9 [is] a tort concept.” Rossmoor Sanitation, Inc. v. Pylon,
 1
     Inc., supra13 Cal. 3d 622, 628; and “implied contractual indemnity is now viewed
 2
     simply as “a form of equitable indemnity.” Prince, supra at 1157.
 3
           Thus, the damages sought for breach of the implied covenant of good faith and
 4
     fair dealing are tort damages. To the extent that the Court decides that the damages so
 5
     sought color the 2nd COA as tortious, the following discussion is offered.
 6
           “Because the covenant of good faith and fair dealing essentially is a contract
 7
     term that aims to effectuate the contractual intentions of the parties, ‘compensation for
 8
     its breach has almost always been limited to contract rather than tort remedies.’ Foley,
 9
     supra, 47 Cal.3d [654] at p. 684 [(1988).]; see Freeman & Mills v. Belcher Oil, 11
10
     Cal.4th 85, 94 (1995); Hunter v. Up-Right 6 Cal.4th 1174, 1180 (1993) []. At present,
11
     this court [the California Supreme court] recognizes only one exception to that
12
     general rule: tort remedies are available for a breach of the covenant in cases
13
     involving insurance policies. (Hunter [v. Up-Right, Inc.], 6 Cal.4th 1174 at pp.
14
     1180-1181; Foley, supra, 47 Cal.3d [654]at p. 684 [(1988)].)” Cates Construction, Inc.
15
     v. Talbot Partners, 21 Cal.4th 28, 43 (1999).
16
           And California law on this point has not changed since the publication of Cates,
17
     supra – California does not recognize breach of the implied covenant of good
18
     faith and fair dealing as a tort (except in certain cases involving insurance policies.)
19
     California’s Court of Appeal explained. “[A] party ‘may not recover in tort for …
20
     breach of the implied covenant of good faith and fair dealing.”’ Spinks v. Equity
21
     Residential Briarwood Apartments, 171 Cal. App. 4th 1004, 1054 (2009), citing
22
     Cates, at p. 61.
23
           For years the California Supreme Court viewed breach of the implied covenant
24
     of good faith and fair dealing as a tort. See, e.g. Tameny v. Atlantic Richfield Co. 27
25
     Cal.3d 167 (1988) (Long overruled by Foley, immediately infra, and its progeny).
26

27
       9
              “[I]mplied contractual indemnity is now viewed simply as “a form of equitable indemnity,”
28            Prince, supra at 1157; and it does not require a contract. Prince, supra at1159.

                                                          -12-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 21 of 30 Page ID
                                  #:3443
     But, that view ended decades ago. In 1988, the California Supreme Court published
 1
     Foley v. Interactive Data Corp., 47 Cal.3d 654 (1988). Foley was a wrongful
 2
     termination case that slammed the brakes on what had been the tort of breach of the
 3
     implied covenant of good faith and fair dealing.10 In Foley the Supreme Court
 4
     recognized the potential for tort remedies for breach of the implied covenant only
 5
     when there is a “special relationship” between the parties, like that of insured/insurer.
 6
     Foley, at p. 693. At p. 693 Foley seemed to leave the door slightly ajar to allow tort
 7
     recovery for the implied covenant in non-insurance cases, if such a special
 8
     relationship were established.
 9
            But that slightly ajar door has been shut and locked-up tightly. Since the
10
     California Supreme Court’s 1988 publication of Foley, that court has found no
11
     special relationship allowing for tort damages for breach of the implied covenant
12
     of good faith and fair dealing, except for that relationship which exists between
13
     insurer and insured. Cates Construction, Inc. v. Talbot Partners, 21 Cal.4th 28, 43
14
     (1999); Spinks v. Equity Residential Briarwood Apartments, 171 Cal. App. 4th 1004,
15
     1054 (2009).11
16
            Since Beatbox’s 2nd COA, for breach of the implied covenant of good faith and
17
     fair dealing, prays for tort damages, it axiomatically sounds in tort. But as explained,
18

19     10
              This dramatic judicial policy change resulted from a dramatic political change. California has
              “retention elections” at which time the People are asked whether a particular Appellate Justice
20            should be “retained.” Request for Judicial Notice # 1. Chief Justice Rose Bird, and Associate
              Justices Cruz Reynoso, and Joseph Grodin had been appointed to the Supreme Court by Governor
21            Jerry Brown. Request for Judicial Notice # 2. In 1986 Justices Bird, Reynoso, and Grodin lost their
              retention elections. Request for Judicial Notice # 3. With those losses and with other vacancies, the
22            new and conservative Governor, George Deukmejian, was able to appoint five out the seven
              Supreme Court justices, causing a dramatic change in judicial philosophy. Request for Judicial
23            Notice # 4.
24     11
              While footnote 10 sheds light on the societal changes that took place in California in the 1980s, the
              resultant Judicial philosophy included stricter differentiation between contract damages and tort
25            damages. “Contract damages are generally limited to those within the contemplation of the parties
              when the contract was entered into or at least reasonably foreseeable by them at that time. . . .¶ In
26            contrast, tort damages are awarded . . . [f]or the breach of an obligation not arising from contract,
              the measure of damages . . . is the amount which will compensate for all the detriment proximately
27            caused thereby, whether it could have been anticipated or not.” Applied Equipment Corp. v. Litton
              Saudi Arabia Ltd., 7 Cal.4th 503, 515-516 (1994) [Citation and quotation marks omitted.]
28

                                                            -13-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 22 of 30 Page ID
                                  #:3444
     there is no such tort.12 Foley v. Interactive Data Corp., 47 Cal.3d 654 (1988); Guz v.
 1
     Bechtel National, Inc., 24 Cal.4th 317, 352; Cates Construction, Inc. v. Talbot
 2
     Partners, 21 Cal.4th 28, 43 (1999); Spinks v. Equity Residential Briarwood
 3
     Apartments, 171 Cal. App. 4th 1004, 1054 (2009). “To survive a motion to dismiss, a
 4
     complaint must contain sufficient factual matter, accepted as true, ‘to state a claim to
 5
     relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 278 (2009),
 6
     quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Dismissal is proper
 7
     when the complaint does not make out a cognizable legal theory or does not allege
 8
     sufficient facts to support a cognizable legal theory.” Chubb Custom Inc. v. Space
 9
     SYS./Loral, Inc., 710 F.3d 946, 956 (9th Cir. 2013).
10
            The FAC’s tortious breach of the implied covenant of good faith and fair
11
     dealing COA cannot be sustained, because it is not a cognizable claim.
12
                   D.5. Conclusion as to why the Second Cause of Action for Breach of
13                      the Covenant of Good Faith and Fair Dealing cannot stand against
                        MCPC and against Mr. Cohen
14

15          There is no allegation that MCPC entered a contract, with anyone. Thus, it is is
16   impossible for MCPC to have breach a covenant. Therefore, the 2nd COA must be
17   dismissed as against MCPC.
18          For three independent and alterative reasons the 2nd COA for Breach of the
19   Implied Covenant of Good Faith and Fair Dealing cannot stand against MCPC and
20   against Mr. Cohen. (1) There is no breach alleged against either MCPC or Mr. Cohen;
21   (2) The 2nd COA is duplicative of the 1st COA; (3) The 2nd COA is pleaded as a
22   tortious breach of the implied covenant of good faith and fair dealing. California does
23   not recognize a tort of breach of the implied covenant.
24          Therefore, the 2nd COA must be dismissed as against both MCPC and Mr.
25   Cohen.
26

27

28     12
              Except for the insurance cases exception.

                                                          -14-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 23 of 30 Page ID
                                  #:3445
            E.        “[T]here is no such thing as a substantive alter ego claim at all: ‘A
 1                    claim against a defendant, based on the alter ego theory, is not itself
                      a claim for substantive relief, e.g., breach of contract or to set aside a
 2                    fraudulent conveyance, but rather, procedural . . . .’” Ahcom, Ltd. v.
                      Smeding, 623 F.3d 1248, 1251 (9th Cir. 2010), citing and quoting
 3                    Hennessey's Tavern, Inc. v. Am. Air Filter Co., 204 Cal. App. 3d 1351
                      (Ct. App. 1988).
 4
            The FAC’s 6th COA is for “Alter Ego Theory” against Mr. Cohen and MCPC;
 5
     It is an at least attempted COA, as it is labeled as a COA (FAC 14:2-4), and as it prays
 6
     for damages. FAC 16:6 & 19:4-6.13 But, “there is no such thing as a substantive alter
 7
     ego claim.” Ahcom, Ltd. v. Smeding, 623 F.3d 1248, 1251 (9th Cir. 2010). Rather, the
 8
     alter ego “doctrine [] merely supplies an additional judgment defendant after liability
 9
     exists.” Double Bogey, L.P. v. Enea, 794 F.3d 1047, 1052 (9th Cir. 2015) [Italics in
10
     original].
11
                      E.1      What constitutes a cause of action:
12
            This case was filed under diversity jurisdiction. (FAC 3:14-17); and, the FAC
13
     alleges that the parties had agreed that California law would apply. (FAC 3:18-20.)
14
     Thus, California substantive law applies. In fact, all of Beatbox’s claims are State
15
     Claims. Thus, it is important to know what a “cause of action” is, under California
16
     law.
17
            “California defines a ‘cause of action’ in accord with [California’s 1st law
18
     professor, John N.]14 Pomeroy’s ‘primary right’ theory. . . . A cause of action consists
19
     of (1) a primary right possessed by the plaintiff and a corresponding primary duty
20
     imposed upon the defendant, and (2) a delict or wrong committed by the defendant
21
     which constitutes a breach of such primary right and duty.’” Skrbina v. Fleming
22
     Companies 45 Cal. App. 4th 1353, 1364 (1986). [Internal citation and quotation marks
23
     omitted. Italics in Skrbina.] That the 6th COA is pleaded as an attempted COA cannot
24
     be argued, as the 6th COA seeks damages.
25

26     13
                 Please note that because of an apparent “typo”, FAC19:4-6 supposedly prays for damages against
                 Labrador, Inc, et al., re the 6th COA The 6th COA concerns only MCPC and Mr. Cohen.
27
       14
                 Gossman, Lewis “John N. Pomeroy (2008)” Yale Biographical Dictionary of American Law,
28               Roger K. Newman, ed. 2008.

                                                             -15-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 24 of 30 Page ID
                                  #:3446
            Put in the language of simple a simple arithmetic formula, under substantive
 1
     California law: Primary right + primary duty + corresponding wrong = cause of
 2
     action. (Skrbina, supra, at p. 1364.) The alter ego theory cannot be a cause of action,
 3
     because it does not have the elements of this equation.
 4
                   E.2. Even as a legal theory “designed to suppl[y] an additional
 5                      judgment defendant after liability exists,” Double Bogey, L.P.
                        supra at p. 1052, the FAC’s alter ego allegations fail
 6
            In Morales v. Paschen Mgmt. Corp., Case No. CV 19-2505-MWF, 2019 U.S.
 7
     Dist. LEXIS 164857, *22 (C.D. July 9, 2019) this court said, “To demonstrate that
 8
     [two persons] are alter egos of each other, Plaintiff would need to show: ‘(1) that there
 9
     be such unity of interest and ownership that the separate personalities of the [one
10
     person] and [the other person] no longer exist and (2) that, if the acts are treated as
11
     those of the [acting defendant] alone, an inequitable result will follow.’ Wady v.
12
     Provident Life and Accident Ins. Co. of Am. 216 F. Supp. 2d 1060, 1066 (C.D. 2002)
13
     (quoting Mesler v. Bragg Mgmt. Co. 39 Cal.3d 290, 300 (1985) (emphasis [omitted
14
     from Morales])).”
15
            The substance of the FAC’s 6th “cause of action,” “Alter Ego Theory” begins at
16
     paragraph 79 at FAC, 15:7. Paragraph 79 alleges the legal framework of the 1st prong
17
     of the Morales test, Morales, supra 2019 U.S. Dist. LEXIS 164857, *22. The legal
18
     framework for prong two is never alleged. Subparagraphs 79.a - 79.e contain the
19
     supposed substantive factual allegations.15
20
                             E.2.a. Pleading allegations of fraud on “information and belief”
21
            ‘“Allegations of fraud based on information and belief usually do not satisfy the
22
     degree of particularity required under Rule 9(b)’ Zatkin v. Primuth, 551 F.Supp. 39,
23
     42 (S.D. Cal. 1982); see 5 C. Wright & A. Miller, Federal Practice and Procedure §
24
     1298, at 416 & n.94 (1969). . . . However, ‘the rule may be relaxed as to matters
25
     peculiarly within the opposing party’s knowledge.’ 5 Wright & Miller, § 1298, at 416
26

27     15
              Subparagraph 79.a is a standout paragraph, in that it states a true fact and does so without alleging
              that fact on information and belief. “Cohen is the sole owner of MCPC, LLC.” (FAC, 15:11.) Mr.
28            Cohen is the sole member of MCPC, so that statement is true.

                                                             -16-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 25 of 30 Page ID
                                  #:3447
     & n.95. . . . [But, if a plaintiff relies on this exception, the plaintiff must include in the
 1
     subject pleading] a statement of the facts upon which the belief is founded.” Wool v.
 2
     Tandem Computers, 818 F.2d 1433, 1439 (9th Cir. 1986). (Interpreted as overturned
 3
     by statute on a different matter in some circuits, but not in the 9th Circuit, as stated at
 4
     In Re Huffy Corp. Secs. Litig., 577 F.Supp. 2d 968, 984-986 (S.D. Ohio, 2008).)16
 5
            “Averments of fraud must be accompanied by ‘the who, what, where, when,
 6
     and how’ of the misconduct charged.” Vess v. Ciba-Geigy Corp.,USA, 317 F.3d 1097,
 7
     1106 (9th Cir. 2003), citing Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997).
 8
     Rather than pleading with specificity, paragraphs 79.a.-79.e. plead with generality.
 9
            All of the alter ego “factual” allegations are allegations of fraud and are pleaded
10
     on information and belief.17 (FAC, 15:7-16:2 [the entirety of alter ego allegations].)18
11
                            E.2.b.             The relaxation of the Rule 9(b) pleading with
12                                             particularity rule does not apply
13          If a fact is “peculiarly within the opposing party’s knowledge,” then
14   information and belief pleading of an allegation of fraud is allowed.19 Wool, supra,
15   818 F.2d 1433, 1439. (Internal citation and quotation marks omitted.) FAC, Par. 83
16   alleges that Mr. Cohen transferred his real property to MCPC. (FAC 16:19-21.) It is
17   plain that the transfer of real property is a matter of public record, the antithesis of
18   being “peculiarly within [Mr. Cohen’s knowledge].” Thus, the relaxation of the ban
19   on information and belief pleading re fraud, is not allowed.
20
       16
21            Although Rule 9 is mentioned in the Wool quotation and the FAC’s alter ego “cause of action” is
              not denominated as a fraud cause of action, its allegations are allegations of fraud. The situation
22            was similar in Wool. The “complaint [was] based on SEC allegations, [but the] paragraphs [at
              issue] allege[d] misleading statements, misrepresentations, and specific acts of fraud.” Wool,
23            supra, at p. 1439-1440.
       17
              Except for that allegation stating that MCPC is a sole member LLC.
24
       18
              Par. 78 re-alleges pars. 1-77. (FAC, 15:4-5.) Par. 8 alleges that Mr. Cohen “caused all of his
25            security interests to be transferred to MCPC Holdings, LLC after becoming aware of the claims . .
              . [in] this lawsuit.” But, such a conclusory, overbroad, & non-specific paragraph – a paragraph that
26            is listed at the beginning of the FAC under “parties” is the antithesis of a Rule 9(b) pleaded
              paragraph.
27
       19
              If the pleadings contain a statement of the facts upon which the belief is based. Wool v. Tandem
28            Computers, 818 F.2d 1433, 1439.

                                                            -17-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 26 of 30 Page ID
                                  #:3448
            In fact, the alter ego fraud allegations are extraordinarily conclusory, the
 1
     opposite of the “particularity” pleading required by Fed. R. Civ. P. 9(b). For example,
 2
     par 79.c. of the FAC says, “On information and belief Cohen has used MCPC, LLC to
 3
     avoid individual liability and for the purpose of hindering, delaying, or defrauding all
 4
     of Cohen’s then or future creditors, including Plaintiff, in the collection of their claims
 5
     against Defendants.” (FAC, 15:14-18.) “Averments of fraud must be accompanied by
 6
     ‘the who, what, where, when, and how’ of the misconduct charged.” Vess v.
 7
     Ciba-Geigy Corp.,USA, 317 F.3d 1097, 1106 (9th Cir. 2003), citing Cooper v. Pickett,
 8
     137 F.3d 616, 627 (9th Cir. 1997). There is no “what;”20 there is no “when;” and in
 9
     any particularized sense, there is no “where,” in the alter ego “cause of action”.
10
            The other “factual” allegations re alter ego are also bereft of the particularity
11
     requirements of Rule 9(b), as they are pleaded on information and belief and are
12
     extraordinarily conclusory, in violation of Rule 9(b).21 See Wool, supra, 818 F.2d
13
     1433, 1439.
14
                            E.2.c.            Even if the facts were within the Mr. Cohen’s
15                                            peculiar knowledge, the information and belief fraud
                                              pleading could not stand, because there is no
16                                            “statement of facts upon which the belief is founded.”
                                              Wool, supra, 818 F.2d 1433, 1439
17
            If a plaintiff relies on the above exception of the ban on information and belief
18
     pleading of fraud allegations, then that plaintiff must provide, “a statement of facts
19
     upon which the belief is founded,” and must provide that statement with the subject
20
     pleading. Wool, supra, p. 1439. The FAC contains no such statement. Thus, the fraud
21
     allegations pleaded on information and belief (the entirety of the alter ego factual
22
     allegations)22 are not acceptable allegations.
23

24

25
       20
              Except maybe if one were to extrapolate from par. 83 of the FAC; but, extrapolation is an
26            antithesis of particularization, which is required by Fed. R. Civ. P. 9(b).
27     21
              With the exception of the allegations resulting from MCPC being a sole member LLC.
28     22
              With the exception of the allegations resulting from MCPC being a sole member LLC.

                                                           -18-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 27 of 30 Page ID
                                  #:3449
                   E.3. Conclusion re alter ego “cause of action”
 1
           Here’s the bottom line. There simply is no substantive COA for “Alter Ego
 2
     Theory.” Ahcom, Ltd. v. Smeding, 623 F.3d 1248, 1251 (9th Cir. 2010); and, see
 3
     Skrbina v. Fleming Companies 45 Cal. App. 4th 1353, 1364 (explaining Professor
 4
     Pomeroy’s concept of what constitutes a cause of action, and California’s strict
 5
     fidelity to Professor Pomeroy’s concept.) The alter ego “doctrine [] merely supplies an
 6
     additional judgment defendant after liability exists.” Double Bogey, L.P. v. Enea, 794
 7
     F.3d 1047, 1052 (9th Cir. 2015) [Italics in original].
 8
           And, even if there were such a COA, as shown there are a myriad of issues that
 9
     would prevent that COA from coming to fruition.
10
           Thus, the “Alter Ego” COA and the allegations contained therein must fail.
11
           F.      Conclusion:
12
           Please consider:
13
                   As to the 1st COA for “Breach of Contract”:
14
           ***     There is no plausible allegation that Mr. Cohen breached a contract;
15
           ***     Privity is not pleaded;
16
           ***     Privity doesn’t have to be pleaded in order for Beatbox to establish a 3rd
17
     party beneficiary relationship;
18
           ***     However when there is no privity, in order for a 3rd party beneficiary to
19
     prevail on a breach of contract claim based on a breach of warranty – the 3rd party
20
     beneficiary must plead that it relied on said warranty;
21
           ***     There is no allegation that Beatbox relied on the warranties that Mr.
22
     Cohen allegedly gave to Labrador, Inc., which are the only warranties alleged to have
23
     been given by Mr. Cohen;
24
           ***     There is no allegation that Beatbox even knew Mr. Cohen or ever saw,
25
     let alone relied-on the warranties alleged to be in the Mr. Cohen/Labrador, Inc.
26
     contract – the contract to which Beatbox claims to be a 3rd party beneficiary;
27
           ***     All essential elements to a breach of contract COA must be pleaded;
28

                                                     -19-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 28 of 30 Page ID
                                  #:3450
           ***     When the gravamen of a 3rd party breach of contract COA is breach of
 1
     warranty, and no privity is alleged, reliance on the alleged warranties must be
 2
     pleaded. In this case no such reliance is pleaded.
 3
     Thus, the 1st COA must be dismissed.
 4
           As to the 2nd COA, re MCPC:
 5
           *** There is no allegation that MCPC entered a contract, with anyone.
 6
     Thus, the 2nd COA must be dismissed as to MCPC.
 7
           As to the 2nd COA, re MCPC and Mr. Cohen:
 8
           *** There is no plausible allegation that either MCPC or Mr. Cohen breached a
 9
     contract.
10
           Alternatively,
11
           ***     The 2nd COA is duplicative of the 1st COA.
12
           Alternatively,
13
           ***     The damages for which Beatbox has prayed are tort damages, which
14
     should lead the 2nd COA to sound in tort.
15
           ***     The tort of Breach of the Implied Covenant of Good Faith and Fair
16
     Dealing is not recognized in California.
17
     Thus, the 2nd COA must be dismissed, as to both Mr. Cohen and MCPC.
18
           As to the 6th COA for “Alter Ego Theory” as to Mr. Cohen & MCPC:
19
           ***     There is no cognizable cause of action for “Alter Ego Theory.”
20
           ***     The alter ego doctrine supplies an additional judgment defendant
21
     after liability is found to exist. However in this case, such usage of the doctrine fails
22
     because:
23
           ***     The 2nd prong of the Morales test is not pleaded.
24
           ***     What is pleaded are allegations of fraud, which under Rule 9(b) must be
25
     pleaded with specificity;
26
           ***     The 6th COA is not pleaded with specificity;
27
           ***     Under Rule 9, allegations of fraud cannot be pleaded on information and
28

                                                     -20-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 29 of 30 Page ID
                                  #:3451
     belief, as they are in the 6th COA;
 1
            ***     The requirement of pleading fraud allegations with “the who, what,
 2
     where, when, and how” are not met;
 3
            ***     While relaxation of Rule 9(b)’s specificity requirements is allowed as to
 4
     matters peculiarly within the opposing party’s knowledge, such “knowledge” is not
 5
     peculiarly within the knowledge of either Mr. Cohen or MCPC;
 6
            ***     Even if the allegations of fraud were within Mr. Cohen’s or
 7
     MCPC’s peculiar knowledge, the allegations could not be accepted because the FAC
 8
     was not accompanied by what would in that case be required, a “statement of facts
 9
     upon which the belief is founded.”
10
     Thus, the 6th COA must be dismissed, as to both Mr. Cohen and MCPC.
11
            The FAC’s faults are not mere slights. In substantial part they reveal gaping
12
     holes in Beatbox’s case. For instance, if there being no allegation of reliance on Mr.
13
     Cohen’s alleged warranties means that there was in fact no reliance on Mr. Cohen’s
14
     alleged warranties, then the breach of contract COA is far outside the boundaries of
15
     the law.
16
            The 2nd COA is either duplicative of the 1st COA or it is an attempt to plead a
17
     tort that hasn’t been recognized by California since 1988. In either case, the 2nd COA
18
     stands on stilts that are bored into quicksand.
19
     ///
20
     ///
21
     ///
22

23

24

25

26

27

28

                                                      -21-
       Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                          Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
Case 2:17-cv-06108-MWF-JPR Document 165-1 Filed 10/15/20 Page 30 of 30 Page ID
                                  #:3452
           The 6th COA is simply not a cause of action. That it prays for damages
 1
     demonstrates that it tries to be a cause of action. But, it does not follow Professor
 2
     Pomeroy’s (and thus California’s) dictates as to what a cause of action is; the courts
 3
     have repeatedly exclaimed that it is not a cause of action; and, it runs roughshod over
 4
     important, well-grounded, and substantive Federal pleading rules.
 5
           Thus, the FAC’s 1st COA must be dismissed as to Mr. Cohen; and the 2nd and
 6
     6th COAs must be dismissed as to both Mr. Cohen and MCPC.
 7

 8
     Dated: 10/15/20                                     Jacobson & Associates
 9
                                                         ____/s/ Dan Jacobson_____________
10                                                       Dan Jacobson, Attorney
                                                         for Michael Cohen & MCPC Holdings,
11                                                       LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -22-
      Defendants Michael Cohen’s and MCPC Holdings, LLC’s Memorandum of Points and Authorities Supporting
                         Their Fed. R. Civ. Pro. 12(c) Motion as to Causes of Action 1, 2, & 6
